                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DAVID CONRAD ALVERSON,                                                           PLAINTIFF
ADC #113341

v.                              4:20CV00160-SWW-JTK

HOBE RUNION, et al.                                                          DEFENDANTS

                                          ORDER

       The Court finds that the interests of justice would be best served by

transferring this case to the United States District Court for the Western District of

Arkansas.     Venue would be proper in the Western District, where the Defendants

are located and the events complained of allegedly occurred. 28 U.S.C. § 1406(a).1

       The Clerk of the Court is directed to immediately TRANSFER PLAINTIFF’S

ENTIRE CASE FILE to the Western District of Arkansas.

        IT IS SO ORDERED this 24th day of February, 2020.

                                            /s/Susan Webber Wright
                                            UNITED STATES DISTRICT JUDGE




1
 Section 1406(a) provides: “The district court of a district in which is filed a case laying
venue in the wrong division or district shall dismiss, or if it be in the interest of justice,
transfer such case to any district or division in which it could have been brought.”
